Citation Nr: 0901556	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  02-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Alfonso Welch, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to April 
1982.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, including bipolar disorder.  The 
decision was a reconsideration of a decision issued in June 
2000, shortly prior to the enactment of the Veterans Claims 
Assistance Act (VCAA).  See § 7(b) of the VCAA; see also 
VAOPGCPREC 3-2001. The veteran disagreed with that 
determination, culminating in the instant appeal before the 
Board.

On November 13, 2002, the veteran appeared at the RO and 
testified at a videoconference hearing before an Acting 
Veterans Law Judge, sitting in Washington, DC.  The veteran 
accepted this hearing in lieu of an in-person hearing.  A 
transcript of the videoconference hearing is of record.  

Following the videoconference hearing, the Board determined 
that further development was required to properly evaluate 
the veteran's claim of service connection for a psychiatric 
disorder.  In April 2003, the Board undertook additional 
development with regard to that issue pursuant to 38 C.F.R. 
§ 19.9(a) (2).  Still further development was undertaken in 
June 2003.  However, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir.) held that 38 C.F.R. § 19(a) (2) was 
inconsistent with 38 U.S.C. § 7104(a) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
Accordingly, in January 2004, the Board remanded the case to 
the RO and SSOCs were issued in November 2005, January 2007, 
and July 2007.  

The Veterans Law Judge (VLJ) who holds a hearing is required 
to participate in making the final determination of the 
claim.  38 C.F.R. § 20.707 (2008).  The VLJ who conducted the 
November 2002 hearing is no longer employed at the Board.  
The veteran was so notified via letter in September 2008 
correspondence and of her right to another hearing and that 
if she did not reply, it would be assumed that she did not 
want another hearing.  In a written statement, received in 
October 2008, she indicated that she did not desire another 
hearing.  Accordingly, the Board may proceed with appellate 
review at this time.  


FINDING OF FACT

The record does not show manifestations of an acquired 
psychiatric disorder, to include bipolar disorder, during 
service or for many years thereafter.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include bipolar 
disorder, was not incurred in or aggravated by active service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, the first notice provided to the veteran was 
issued in October 2001, subsequent to the first RO 
adjudication of the claim.  However, the notice as provided 
by the RO prior to the transfer and recertification of the 
case to the Board complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Additional 
letters were issued in February 2004, May 2005, and August 
2005.  Those letters informed the veteran of what evidence 
was required to substantiate the claim, and of her and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in her 
possession to the RO.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  The veteran was 
subsequently afforded a VA compensation examination in April 
2007.  In addition, the January 2002 SOC, the November 2005 
SSOC, the January 2007 SSOC, and the July 2007 SSOC provided 
the veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  It also appears 
that all obtainable evidence identified by the veteran 
relative to her claims has been obtained and associated with 
the claims file, and that neither she nor her attorney has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of her 
claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, as the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for a psychiatric 
disorder, given that she has provided testimony at a hearing 
before the Board, given a Board remand, and given that she 
has been provided all the criteria necessary for establishing 
service connection, we find that there has been fundamental 
fairness.  

II.  Factual background.

The veteran entered active duty in January 1980.  The 
enlistment examination, conducted in December 1979, was 
negative for any findings of a psychiatric disorder, and 
psychiatric complaints were denied in an accompanying report 
of medical history.  On November 3, 1980, it was noted that 
the veteran underwent a psychiatric evaluation at the request 
of her command because of several incidents suggestive of 
emotional instability and inability to deal with others.  
Following an evaluation, the impression was situational 
reaction of adulthood.  In January 1981, the veteran was 
again referred for a mental status evaluation.  At that time, 
it was noted that she showed chronic feelings of resentment 
and bitterness, probably stemming from all the way back to 
her difficult childhood.  She was described as being 
irritable and easily hurt, and it was noted that she did not 
give up her anger.  She was not psychotic.  

The veteran's DD Form 214 reflects the reason for separation 
as "Burden to Command due to substandard performance or 
inability to adapt to military service."

Post-service medical records, including VA as well as private 
treatment reports dated from December 1992 through October 
2000 show that the veteran received clinical attention and 
treatment for a psychiatric disorder, variously diagnosed as 
depressive disorder, schizophrenia, and bipolar disorder.  
The veteran was admitted to a private hospital in December 
1992; at that time, it was noted that she appeared depressed 
and labile.  She described her problem as stress associated 
with conflicts at work.  The final diagnoses were depressive 
disorder, NOS, and narcissistic personality.  Subsequently, 
the veteran attended day hospital in January 1993; 
psychological testing was done which suggested more 
characterological difficulties, including narcissistic 
features and possibly intermittent explosive disorder.  A 
clinical resume in February 1993 reported a final diagnosis 
of adjustment disorder with depressed features, and 
narcissistic personality.  In June 1995, the veteran's 
employer referred her to Dr. Richard Mayo for psychiatric 
evaluation and treatment; following an evaluation, she was 
diagnosed with bipolar disorder, II, paranoid disorder NOS, 
and polysubstance abuse.  

In October 2000, the veteran was brought to the VA hospital 
on an EOD following allegations of domestic violence.  
Following an evaluation the veteran was diagnosed with 
bipolar affective disorder, most recent episode manic.  

The veteran was afforded a VA psychiatric examination in 
April 2001.  At that time, the veteran reported losing her 
parents at an early age; she recalled fighting with other 
kids in school who talked about her deceased mother.  She 
also complained of being the victim of racial discrimination 
in school.  The veteran also reported being sexually 
assaulted prior to enlisting in the Navy.  The veteran 
reported conflicts with others in her unit; she recalled 
being reprimanded.  She stated that she was tired of her 
drill instructor.  The examiner stated that, as far as he 
could tell from the veteran's description of events that 
happened in the military, she consistently felt that she was 
not treated fairly and had difficulty with authority figures; 
he stated that it appeared that this problem preceded her 
enlistment from the history that she gave.  

Following mental status evaluation, the pertinent diagnosis 
was bipolar disorder, hypomanic.  The examiner stated that he 
reviewed the record and the veteran's history.  He observed 
that the veteran did not come to continued psychiatric 
attention until 1992, ten years after her discharge from the 
Navy.  Therefore, it was his opinion that the veteran's 
condition, which is appropriately diagnosed as a bipolar 
disorder, is not related to her military service.  

At her personal hearing in November 2002, the veteran's 
attorney noted that the veteran was stationed in Alaska in 
1981 for one year, and was separated from her children; she 
requested a 30 day leave, for which she had accumulated 
enough time and was qualified, but she was denied.  It was 
noted that the veteran did not handle pressure correctly and 
she was given some disciplinary action.  The attorney also 
noted that from the time the veteran was discharged from 
military service in 1982 and since 1992 she has been under 
doctor's care for evaluation and treatment of a bipolar 
disorder.  The veteran indicated that she may have had some 
problems prior to service, but she had not received any 
treatment because no one noticed the problems.  The veteran 
reported several incidents in service, including being denied 
leave and sexual harassment from her superior officer.  The 
veteran testified that, although she reported the problems, 
nothing was done to help her.  The veteran indicated that she 
tried to get treatment immediately after service, but she 
never received any treatment.  The veteran noted that she was 
diagnosed with bipolar disorder in 1992 by a private 
psychiatrist; and, one doctor told her that it could be 
because of a chemical imbalance and another doctor did 
indicate that military service could cause her psychiatric 
disorder to be worse.  

Of record is a psychiatric report from Dr. Shayna P. Lee, 
dated in January 2003, indicating that the veteran has been 
under her professional care since November 1995; and her 
diagnosis is bipolar affective disorder, type I.  Dr. Lee 
indicated that the veteran was formally diagnosed in 1992 by 
another psychiatrist and has had several hospitalizations due 
to her illness and exacerbating symptoms.  Dr. Lee stated 
that this mental illness is caused by a genetic 
predisposition of a biochemical imbalance in the brain; and, 
she noted that this disorder has a fluctuating course of 
presentation.  She further noted that the symptoms of this 
disorder may be precipitated or worsened by an increasing 
amount of stress, such as military duty, work stress, 
financial problems, or family stress.  

In another statement, dated in February 2006, Dr. Shayna Lee 
stated that the symptoms of bipolar disorder usually begin in 
late adolescence or early adulthood.  She noted that bipolar 
disorder may happen as a result of structural and chemical 
changes in the brain, and they may be caused by a combination 
of biological, genetic and environmental factors.  Dr. Lee 
stated that it is very probable that the veteran's symptoms 
of bipolar affective disorder first appeared while she was in 
active duty.  Dr. Lee indicated that the veteran described 
her duty as being very stressful, and that she encountered 
both sexual and mental harassment.  And, during her tour, the 
veteran recalled being referred to a psychiatrist and 
hospitalized briefly and given a diagnosis of a mental 
disorder.  Dr. Lee stated that she believed that the 
veteran's symptoms of bipolar affective disorder should be 
considered service connected.  

The veteran was afforded another VA examination in April 
2007.  At that time, the examiner noted that the veteran 
reported a lot of disciplinary actions in service; she stated 
that she was being picked on because she rebuked a petty 
officer's advances.  The examiner noted that there was 
documentation of nonjudicial punishment for conduct including 
disrespectful in language to a petty officer in February 
1981; she was fined and reduced in rank.  Following a review 
of the claims folder and a mental status examination, the 
examiner reported a diagnosis of bipolar disorder.  The 
examiner opined that the bipolar disorder was not first 
manifested in service.  He noted that the veteran had 
symptoms of a bipolar disorder prior to her enlistment; he 
stated that there are also documents in the file by the 
veteran and others who discuss the childhood onset of the 
symptoms and the biological nature of bipolar disorder.  The 
examiner further stated that the bipolar disorder was not 
permanently aggravated by military service; there was no 
evidence to suggest an aggravation of symptoms.  


III.  Relevant Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  In 
the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of postservice 
continuity of the same symptomatology; and (3) competent 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b).  Groves v. 
Peake 524 F. 3d 1306 (2008).  

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and a psychosis 
manifests to a degree of l0 percent within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a) (2008).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  

In applying the above-referenced presumptive provision, it is 
noted that bipolar disorder is considered a psychosis.  
38 C.F.R. § 3.384 (2008).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A lay person is competent to describe what they observe. 
However, they do not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, she or he cannot 
provide a competent opinion regarding diagnosis and 
causation.

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself. The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.  



IV.  Analysis

Throughout the course of the appeal, the veteran has asserted 
that her currently diagnosed bipolar disorder originated 
during her active military service.  However, upon careful 
review of the evidence in this case, the Board has determined 
that service connection for bipolar disorder is not 
warranted.  

At the outset, the Board notes that the veteran's enlistment 
examination showed normal psychiatric findings.  In this 
regard, it is noted that a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.

Based on the above, the Board finds that the presumption of 
soundness operates here.  Moreover, while there is some 
reference to childhood emotional or mental problems, the 
record does not contain clear and unmistakable evidence of a 
preexisting acquired chronic psychiatric disability such as 
to rebut the presumption.  Indeed, at her November 2002 
hearing, the veteran denied having received any psychiatric 
treatment prior to her active service.  Accordingly, the 
presumption of soundness remains intact and the relevant 
inquiry is whether the evidence demonstrates that an acquired 
psychiatric disability was incurred in, rather than 
aggravated by, active service.  

Again, the veteran separated from active service in 1982.  
There is no documented psychiatric treatment until 1992, a 
full decade later.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Again, the veteran is competent to give evidence about what 
she experienced; for example, she is competent to discuss his 
current pain and other experienced symptoms. See,  Layno, 6 
Vet. App. 465.  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, in the present case, 
the absence of documented complaints or treatment for several 
years following military discharge is more probative than her 
current recollection as to symptoms experienced in the 
distant past.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
her statements.  

In finding against the claim, the Board acknowledges a 
February 2006 statement written by Dr. Lee, which expressed 
the opinion that it is probable that the veteran's bipolar 
disorder first appeared while she was on active duty.  
However, this opinion is based upon the veteran's report of 
incidents that occurred in service and her report of being 
diagnosed with a mental disorder in service.  The examiner 
specifically noted that the veteran recalled being referred 
to a psychiatrist, being hospitalized briefly and diagnosed 
with a mental disorder.  As noted above, this history is not 
supported by the veteran's service treatment records that do 
not document a diagnosis of a mental disorder.  The Board 
notes that VA "is not required to accept doctors' opinions 
that are based upon the appellant's recitation of medical 
history."  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  
The examiner acknowledged that the first documented diagnosis 
of a bipolar disorder was rendered in 1992.  Thus, Dr. Lee's 
statement appears to rely wholly on the veteran's account of 
her psychiatric disorder and opinion with regard to etiology; 
however, the veteran's own self reporting is not credible and 
is not supported by the contemporaneous service records.  
Therefore, the Board finds that the medical opinion, based on 
an unreliable, unsubstantiated history, is unreliable and 
unconvincing.  

For the reasons stated above, the February 2006 opinion from 
Dr. Lee is not probative evidence in support of the claim.  
Moreover, the record contains another opinion reaching the 
opposite conclusion.  Indeed, in April 2007 a VA examiner 
opined that the bipolar disorder was not first manifested in 
service.  He noted that the veteran had symptoms of a bipolar 
disorder prior to her enlistment; he stated that there are 
also documents in the file by the veteran and others who 
discuss the childhood onset of the symptoms and the 
biological nature of bipolar disorder.  The examiner further 
stated that the bipolar disorder was not permanently 
aggravated by military service; there was no evidence to 
suggest an aggravation of symptoms.  In reaching this 
conclusion, the VA examiner considered all relevant medical 
evidence, to include service medical records and post-service 
treatment records, as well as the results of a thorough 
psychiatric evaluation which revealed various life events 
that are affecting the veteran's mental health.  Thus, the 
Board affords this opinion great probative weight.  

The veteran herself believes that her current acquired 
psychiatric disability is causally related to active service.  
However, she has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board additionally notes that, because a psychosis was 
not manifested within one year from the veteran's service 
separation, a grant of service connection on a presumptive 
basis, for chronic diseases, is not warranted.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's psychiatric disorder, diagnosed as bipolar 
disorder, is related to any incident during service, and is 
against a grant of service connection.  Thus, the benefit-of-
the-doubt doctrine is not for application, and the claim must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for an acquired psychiatric disorder, to 
include bipolar disorder, is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


